Citation Nr: 1117303	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  08-05 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, in which the RO denied the Veteran's claim for service connection for right ear hearing loss and granted service connection for left ear hearing loss, assigning an initial noncompensable disability rating.

The Board subsequently remanded the case in September 2009 for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to request any records of private treatment the Veteran had obtained, provide him with a VA examination, and then re-adjudicate the claim.  The AOJ sent the Veteran a letter in November 2009 requesting that he provide information concerning private treatment records he wished VA to obtain and scheduled him for a VA examination, which was conducted in February 2010.  The Veteran was then provided a supplemental statement of the case in December 2010, in which the AOJ again denied the Veteran's claims.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in April 2008.  A transcript of the hearing has been associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  At a June 1972 pre-induction examination, audiological examination specifically revealed that the Veteran suffered from hearing loss in the right ear at the frequency of 4000 Hertz.

2.  The Veteran's pre-existing right ear hearing loss did not undergo an increase in severity during his period of active duty and is not shown to have become manifest to degree of 10 percent or more during the one-year period following his separation from active duty in August 1976.

3.  Since the award of service connection, audiological evaluation reflects that the Veteran's hearing loss has been manifested by no worse than level III hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  The Veteran does not have right ear hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2010).

2.  The criteria for an initial compensable disability rating for service-connected left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.  

In this respect, through November 2006 and November 2009 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  

The Board also finds that the November 2006 and November 2009 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned letters.  The Board further notes that notice regarding an award of an effective date and rating criteria was provided in the November 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the November 2006 and November 2009 notice letters.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  Records of private treatment the Veteran has received have been obtained and associated with the Veteran's claims file, as have his service treatment records.  The Veteran was given VA examinations in July 2007, January 2009, and February 2010; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of the pertinent evidence of record, to include the statements of the Veteran and his representative, and document that the examiners conducted full audiological examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met. 38 C.F.R. § 3.159(c)(4).  

In addition, the Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claims.  The Veteran has also testified before the undersigned Veterans Law Judge at a hearing at the RO in April 2008.  Neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claims on appeal that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

A.  Service Connection for Right Ear Hearing Loss

Here, the Veteran contends that his current right ear hearing loss is attributable to noise exposure while serving on active duty.  First, the Board notes that VA audiology examination conducted in July 2007, January 2009, and February 2010 all demonstrate a current right ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The Veteran served on active duty from August 1972 to August 1976.  His DD Form 214 indicates that his military occupational specialty was warehouseman.  The Veteran has further stated on multiple occasions that he was exposed to noise during service from aircraft engines as well as small arms and occasional explosions.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  If an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from active service, the condition may be presumed to have been incurred in or aggravated during service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

Every Veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those conditions recorded in examination reports can be considered as "noted," 38 C.F.R. § 3.304(b) (2010), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. § 3.304(b)(1).

If a disorder noted at the time of a Veteran's examination, acceptance, and enrollment into service undergoes an increase in severity during service, it is presumed that the disability was aggravated by service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  Aggravation may not be conceded, however, if the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).

In the present case, the Board finds that a right ear hearing loss disability was noted at the time of the Veteran's entry into service in 1972.  When the Veteran was examined for service enlistment in June 1972, audiometric testing revealed an auditory threshold of 50 decibels at 4000 Hertz in the Veteran's right ear.  Because a hearing disability was "noted" at the time of the Veteran's initial entry into service, the presumption of soundness is inapplicable.

With regard to aggravation, the Board finds that the evidence establishes that the Veteran's pre-existing right ear hearing disability did not undergo a worsening during his documented period of service.  In that connection, the Board notes that at the Veteran's separation from active duty,  audiological evaluation on the August 1976 separation medical examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
45
LEFT
45
20
15
15
20

The Veteran did not complain of and was not treated for any problems with his hearing acuity while on active duty.

Records from the Veteran's ongoing treatment at the VA Salt Lake City Health Care System reflect that he was given hearing aids in January 2009, pursuant to an initial diagnosis of bilateral hearing loss.  In addition, the Veteran and his representative have submitted multiple written statements to VA in which the Veteran has stated that he was told at his separation from active duty that he had hearing loss and that his examining physician would note that fact in the Veteran's records.  The Veteran has further claimed that he noticed a decrease in his hearing acuity bilaterally during service.  

Pursuant to the instant claim, the Veteran underwent VA audiometric examination in February 2010, at which time he was diagnosed with hearing loss bilaterally.  The examiner acknowledged the Veteran's complaint of having been exposed to noise exposure while in the military in the form of aircraft engines, small arms fire, and occasional explosions.  He opined, however, that given the Veteran's right ear hearing loss, documented at the June 1972 entrance examination, and the separation examination that showed "no significant change" in the Veteran's right ear hearing, it was less likely than not that any pre-existing right ear hearing loss was aggravated by the Veteran's service.  Inasmuch as the examiner cited specific data in support of his conclusions, and provided a clear rationale for his findings, the Board finds the February 2010 VA opinion the most probative piece of evidence on the matter.  The Board further notes that there is no medical evidence to suggest that the Veteran's hearing worsened during or because of his active duty.  Because the greater weight of the evidence establishes that the Veteran's hearing disability did not increase in severity during service, service connection cannot be granted on the basis of aggravation.

Nor can service connection be established on the basis of the one-year presumption set out at 38 C.F.R. §§ 3.307 and 3.309.  The record shows that the Veteran did not complain of or receive any treatment for his hearing loss until 2007, nearly 30 years after his separation from active duty.  There is no other evidence to show that the Veteran's hearing disability became manifest to a degree of 10 percent or more during the one-year period following his separation from active duty in August 1976 and, therefore, no basis for establishing service connection for right ear hearing loss under the provisions of 38 C.F.R. §§ 3.307 and 3.309.  The appeal of this issue must be denied.

In so finding, the Board has considered the Veteran's contention that he was told at his separation from active duty that he had hearing loss that would be recorded in his medical record and that he noticed worsening acuity in his right ear during service.  The Board notes, however, that it does not contest that the Veteran demonstrated hearing loss in his right ear upon separation from active duty; indeed, such hearing loss is documented in the Veteran's August 1976 separation audiogram.  However, for the reasons discussed above, such a showing of disability on separation is insufficient to warrant service connection in this instance, given that the Veteran's right ear was found to have comparable hearing loss at the time he entered active duty that was not shown to have worsened during the Veteran's time in service.  Thus, service connection is not warranted for hearing loss of the right ear.  See  38 C.F.R. §§ 3.304, 3.306.  Further, although the Veteran is competent to testify as to factual matters of which he has first-hand knowledge, such as his perception of worsening hearing acuity in service, he is not competent to say that any such symptoms experienced in service were a result of or worsened by any incident in service or were of a chronic nature to which a specific current disability can be attributed.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Indeed, competent medical authority has specifically indicated that the Veteran's current right ear hearing loss did not worsen during service.  This medical opinion is uncontradicted in the record.

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Claim for Initial Compensable Rating for Left Ear Hearing Loss

The Veteran asserts that his service-connected left ear hearing loss has been more disabling than initially rated.  He contends that a compensable rating is warranted.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2010).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  In view of the examination results detailed below, these provisions are not applicable at any point since the award of service connection.

A review of the evidence of record reflects that the Veteran underwent VA audiological examination in July 2007, January 2009, and February 2010.  Report of the July 2007 examination reflects that the puretone threshold average was 42.5 for the left ear, and the Maryland CNC speech recognition score was 96 percent.  Based on those results with the utilization of Table VI, the Veteran had level I hearing impairment in the left ear.  (The Veteran's right ear hearing impairment is presumed to be level I for the sole purpose of determining the percentage evaluation from Table VII, as that ear is not service connected.  See 38 C.F.R. § 4.85(f); 38 C.F.R. § 3.383 (2010) (a non-service-connected ear may be treated as service connected for rating purposes, but only when hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more and hearing impairment in the non- service-connected ear meets the provisions of 38 C.F.R. § 3.385).)  Applying the results to Table VII, a noncompensable disability rating is warranted for left ear hearing loss based on the July 2007 VA examination.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In January 2009, the Veteran underwent further VA audiological examination.  Results of that examination reflect that the Veteran's puretone threshold average was 43.75 for the left ear, and the Maryland CNC speech recognition score was 96 percent.  Based on those results with the utilization of Table VI, the Veteran had level I hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable disability rating is warranted for left ear hearing loss based on the January 2009 VA examination.  See 38 C.F.R. § 4.85 Diagnostic Code 6100.  Similarly, at the Veteran's February 2010 VA examination, he was noted to have a puretone threshold average of 40 for the left ear, with a Maryland CNC speech recognition score of 92 percent.  Based on those results with the utilization of Table VI, the Veteran had level I hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable disability rating is warranted for left ear hearing loss based on the February 2010 VA examination.  See 38 C.F.R. § 4.85 Diagnostic Code 6100.  

During the pendency of the appeal, private audiograms were conducted in April 2007 and September 2008; review of these audiograms submitted by the Veteran reveal similar results to those of the VA examinations outlined above.  The Board notes initially that it is unclear whether Maryland CNC speech discrimination tests were used in the testing.  See 38 C.F.R. § 4.85(a).  In that connection, the Board acknowledges that the United States Court of Appeals for Veterans Claims has recently held that, in some instances, VA has a duty to return for clarification unclear or insufficient private examination reports or to explain why it need not seek such clarification.  Savage v. Shinseki, No. 09-4406 (Vet. App. Jan. 4, 2011).  In Savage, the Court held that private audiological examinations that did not specify, among other things, the type of speech recognition testing conducted were exactly the type of medical record that VA has a duty to seek to clarify, as the reports in question "reasonably appear[ed] to contain information that is not otherwise in the record and that may potentially help substantiate" a Veteran's claim.  Id.  Here, however, the Board finds that no such remand is necessary, given that the Veteran would not be entitled to a higher initial rating for his left ear hearing loss even when the results of the private audiograms are considered.  

To that end, in the Board's interpretation of the April 2007 audiogram, puretone threshold results at 1000, 2000, 3000, and 4000 Hertz appear to average less than 40 decibels, and speech discrimination testing returned results in the left ear of 100 percent, which is no greater than what was documented in the July 2007, January 2009, and February 2010 VA examinations.  Similarly, results of the September 2008 private audiogram appear to reflect that the Veteran's puretone threshold results at 1000, 2000, 3000, and 4000 Hertz average 43.75 decibels, and speech discrimination testing returned results in the left ear of 72 percent, which results in level III hearing impairment in the left ear.  However, applying the results to Table VII, a noncompensable disability rating is still warranted for left ear hearing loss based on the September 2008 private audiogram.  See 38 C.F.R. § 4.85 Diagnostic Code 6100.  Thus, the Board finds that since the award of service connection, audiological evaluation reflects that the Veteran's hearing loss has been manifested by no worse than level III hearing impairment in the left ear. Consequently, an initial compensable rating for left ear hearing loss is not warranted.

The above determination is based upon consideration of applicable rating provisions.  Additionally, the July 2007 and January 2009 VA examination reports describe the effects of the Veteran's hearing impairment on his daily life.  See Martinak, 21 Vet. App. at 447.  In the July 2007 and January 2009 reports, the examiner who conducted the examinations noted that the Veteran had difficulty understanding women's and children's voices, hearing the television or voices through the telephone, and listening when there is background noise.  Such effects do not take the Veteran's case outside the norm as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the claim for an initial compensable rating for left ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an initial compensable rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to an initial compensable rating for left ear hearing loss is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


